Dear Mr. Dionisi:
On behalf of the Louisiana Deferred Compensation Commission (the "Commission"), you requested the opinion of this office concerning whether the Commission is authorized to enter into a contract with a company to give investment advice services to the Plan participants.  It is our understanding that the Plan participants will chose whether or not to avail themselves of this service.
The Commission's enabling legislation is contained in R.S. 42:1301, et seq.  R.S. 42:1303 sets forth the powers and duties of the Commission as provided in pertinent part, as follows:
  "The Commission shall have the following powers and duties:
* * *
  (2)  To select the administrator, to enter into a contract with such firm and to do all such things as may be required in order to insure proper administration of the plan. . .
* * *
  (6)  To agree by contract with any person to defer, in accordance with Section 457 of the United States Internal Revenue Code, as amended, future compensation which, except for the terms of the contract, would have been payable to such person.
  (7)  To make use of the expertise, knowledge, and resources of any state officer, employee, or agency.
* * *
  (9) To prepare and make available to participants an annual report concerning the status of the plan, which report shall supply information such as rates of return on, or performance of, investment products.
* * *
  (11) To make, amend, repeal, and promulgate necessary rules, and to do such other things, not inconsistent with law, as are necessary to perform properly the powers and duties vested in it."  (Emphasis added)
A review of the statutory provisions reveals no prohibition against the Commission entering into a contract with a company to give investment advice to Plan participants.
Trusting this adequately responds to your inquiry, I am
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv
DATE RELEASED: September 16, 2002